DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2021 has been entered.  Claims 1-20 remain pending.  	
Information Disclosure Statement
	Examiner notes that the IDS filed 3/22/2021 contains duplicate entries and patent documents that have already been made of record.  These duplicate entries have been struck through and are not being doubly added.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Clm 17:  This claim recites “widths” of the first section and second section in lines 4-5.  Line 6 than recites “a width of the first section transitions to a larger width of the second section”.  It is unclear to the Examiner as to whether these are the same widths as introduced in lines 4-5 or if they are different widths.  Clarification is required.  

Re Clm 20:  Examiner also notes that “a second diameter of the first end post” is claimed in line 4.  Examiner notes that these claim is drawn to a substrate and no “first end post” is being claimed.  It is unclear as to what this limitation is requiring.  
Re Clm 20:  Examiner also notes that “a second diameter of the first end” is claimed in the last limitation of the claim.  It is unclear as to what a “diameter of the first end” is referring to and how a second depth greater than the first depth for a length of the slot smaller than a second diameter of the first end.    
Examiner suggests rewording claim 20 to clear up any indefiniteness and specifically claim the structural features applicant is intending to claim.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 2013/0287484).
[to correspondingly receive a pair of compressible clips of a fastener, such that the pair of compressible clips is compressible in response to being initially inserted into the slot through the first section and then the pair of compressible clips is expandable to lock a fastener body of the fastener in place to the substrate in response to the pair of compressible clips being received at the second section, wherein the pair of compressible clips comprises a first clip that protrudes from a first surface of the fastener and a second clip that protrudes from a second surface of the fastener]*.  Examiner notes that the claim is drawn to the substrate and that the substrate of the prior art is indeed capable of receiving compressible clips of a fastener, as claimed above.   
Re Clm 19:  Phillips discloses wherein the substrate further defines the slot formed into the surface of the substrate to have a chamfered insertion edge (rounded top edge leading into the slot) beginning from the surface of the substrate (top) and leading into the first section (see figs).
Re Clm 20 (as best understood):  Examiner notes that as best understood the limitations of this claim are shown in Figure 4.  
Claims 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2011/0085853).	
Re Clm 17 (as best understood):  Liu discloses a substrate (element 3; figs 4, 4a, 4b) defining a slot formed into a surface (see figs) of the substrate, the substrate having a first end (right end 31), a second end (left end  31’), and a depth (see figs 4a and 4b) configured with at least a first section [to correspondingly receive a pair of compressible clips of a fastener, such that the pair of compressible clips is compressible in response to being initially inserted into the slot through the first section and then the pair of compressible clips is expandable to lock a fastener body of the fastener in place to the substrate in response to the pair of compressible clips being received at the second section, wherein the pair of compressible clips comprises a first clip that protrudes from a first surface of the fastener and a second clip that protrudes from a second surface of the fastener]*.  Examiner notes that the claim is drawn to the substrate and that the substrate of the prior art is indeed capable of receiving compressible clips of a fastener, as claimed above.   
Re Clm 18:  Liu discloses (see figs 4a and 4b) an insertion groove (31) beginning from the first end and continuing into a keyway groove (31’) terminating at the second end; a width of the insertion groove being larger than a width of the keyway groove (see fig 4) and the at least first section and second section are located within the keyway groove (as described above in claim 17); and the insertion groove and keyway groove each having a length to receive a length of a fastener body (see figs).
Re Clm 20 (as best understood):  Examiner notes that as best understood the limitations of this claim are shown in Figures 4, 4a, and 4b.  
Allowable Subject Matter
Claims 1-16 are allowed.

The prior art does not anticipate all the limitations of independent claims 1 and 13.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such other than Applicant's own disclosure.  
Examiner notes Applicant’s arguments pertaining to the structure of the fastener (surfaces, end posts, center support section with compressible clips formed thereon) have found to be persuasive.
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (Claim Objection to Claim 1).  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
Re 112 rejection: Applicant argues on page 8 that claim 17 has been amended to recite a “first depth” to clear up the lack of antecedent indefiniteness.  Examiner notes that this amendment was not made and the rejection still stands.   Applicant also argues that “the first end post” was changed to “the first end”.  While this fixes the lack of antecedent basis, it makes the claim limitation unclear as to what 
Re 102 rejection:  Applicant argues on pages 8 and 9 that Phillips and Liu fail each fail to disclose a substrate as claimed because those references do not disclose the clips of the fastener as claimed.  Examiner disagree and notes that the claim is drawn to a substrate that is “configured to” receive the clips of a fastener.  Regardless of what features the fastener has, the substrate of the prior art as provided and used above is indeed capable of performing the function of receiving a fastener having clips and other features set forth in the intended functional use of the claim, as outline in the rejection above.  If Applicant wishes to positively claim the combination of the substrate and fastener, Examiner suggests having a claim drawn to such a combination.     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678